Citation Nr: 0902037	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a skin disability, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for: a vision 
disability, to include as due to Agent Orange exposure; a 
sleep disability; tinnitus; a skin disability; neuropathy of 
the lower extremities; tingling of the left hand; scars of 
the left buttock; scars of the left hand; headaches; and 
nicotine dependence.

In June 2005, the veteran presented sworn testimony during a 
personal hearing with a Decision Review Officer.  In June 
2006, the veteran presented sworn testimony during a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge.  Transcripts of these hearings have been associated 
with the veteran's claims file.

These claims came before the Board in December 2006.  The 
Board denied the veteran's claims of entitlement to service 
connection for: a vision disability, to include as due to 
Agent Orange exposure; a sleep disability; neuropathy of the 
lower extremities; tingling of the left hand; scars of the 
left buttock; scars of the left hand; and nicotine 
dependence.  The claims of entitlement to service connection 
for tinnitus, headaches and a skin disability were remanded 
for additional evidentiary development.



Subsequently, service connection was granted for tinnitus by 
a July 2008 rating decision.  In view of the foregoing, this 
issue has been resolved and is not before the Board.  See 
generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam.

2.  The preponderance of the evidence is against a finding 
that headaches are the result of a disease or injury in 
service.

3.  The preponderance of the evidence is against a finding 
that a skin disability is the result of a disease or injury 
in service or attributable to any herbicide exposure.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A skin disability was not incurred in or aggravated by 
active duty service, nor is it shown to be secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claims

The veteran alleges that he currently suffers from headaches 
and a skin disability that are the result of his time in 
active duty service.  Specifically, the veteran alleges that 
his exposure to mortar attacks caused his headaches and 
exposure to Agent Orange caused his skin disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Initially, the Board notes that the veteran has been 
diagnosed with headaches and a skin disability by his private 
physician as well as the VA Medical Center (VAMC).  See 
private treatment records, A.R., M.D., June 24, 2002; VAMC 
treatment records, December 2003 to the present; VA 
examination reports, April 29, 2004 and April 29, 2008.

Review of the veteran's service treatment records reveals 
that upon enlistment, all systems were considered normal.  
The veteran himself denied frequent and severe headaches and 
indicated he had no skin diseases.  See Standard Forms (SF) 
88 and 89, enlistment examination reports, September 6, 1967.  
The May 1973 periodic examination indicated the veteran was 
in good health.  See SF 88, periodic examination report, May 
24, 1973.  In January 1974, the veteran fell and suffered a 
right orbital fracture.  See service treatment record, 
January 4, 1974.  In February 1974, he complained of 
headaches.  The examiner noted that these were possibly due 
to his orbital fracture.  See service treatment record, 
February 19, 1974.  The June 1974 periodic examination 
however, noted all systems to be normal.  The veteran 
indicated that he had suffered from a head injury but did not 
state that he suffered from frequent or severe headaches or a 
skin disease.  See SF 88 and 93, periodic examination 
reports, June 21, 1974.  The veteran's separation examination 
indicated that he did not suffer from frequent or severe 
headaches or a skin disease.  See SF 93, separation 
examination report, September 1, 1975.  Later in September 
1975, the veteran complained of a rash on his back and trunk.  
He was subsequently diagnosed with scabies and pityriasis 
rosea.  See service treatment records, September 11, 1975 
through September 26, 1975.  The veteran was discharged in 
October 1975.
The Board notes that if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 or 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.309(e) (2008).  In this regard, 
it is noted that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  See 38 
U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).  However, 
despite the veteran's claim, the diseases that are related to 
herbicide exposure do not include a generalized skin 
disability and he is not entitled to service connection on a 
presumptive basis.  See 38 C.F.R. § 3.309(e) (2008).  

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection for herbicide exposure, a 
veteran is not precluded from establishing service connection 
for diseases not subject to presumptive service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board will also 
address the question of direct service connection with regard 
to the veteran's claim for a skin disability.

The veteran was afforded VA medical examinations to determine 
the nature and etiology of his headaches and skin disability.  
In April 2004, the examiner opined that the veteran's 
headaches were more likely than not functional and did not 
interfere with the veteran's usual daily activities.  See VA 
examination report, April 29, 2004.  Upon physical 
examination of the head, neck, trunk, upper and lower 
extremities, feet and toes, the veteran's skin had normal 
color, warmth and texture.  No current disability was noted.  
Id.  

In the April 2008 VA examination report, the examiner 
acknowledged the veteran's 1974 head injury in service but 
noted that the veteran reported he had only suffered from 
headaches for the prior 10 years (since approximately 1999) 
and stated that they became worse in December 2003 when he 
was treated for Lyme disease.  The examiner noted that the 
veteran had extensive work-ups for his headaches (including 
computed tomography scans, magnetic resonance imaging, 
electroencephalograms, etc.) and no secondary cause was 
uncovered.  Ultimately, the examiner concluded that the 
veteran suffered from tension headaches, not prostrating, 
that were not likely related to any aspect of his service.  
See VA examination report, April 29, 2008.  Physical 
examination of the veteran revealed several erosions with 
crusting of the scalp.  The examiner diagnosed the veteran 
with inflamed, impetiginized keratosis with prurigo and a 
secondary bacterial inflammation.  The veteran reported that 
his lesions only occur on his scalp.  The examiner opined 
that the veteran's scalp papules were of unknown etiology and 
were not likely related to any aspect of the veteran's 
service.  Id.

Additional evidence against the claim is the lack of 
continuity of symptomatology.  There is no evidence in the 
veteran's claims file of continuing complaints of headaches 
or skin problems after the veteran's discharge from service 
in 1975.  In fact, the first medical evidence to address 
these issues is dated in 2002 and 2004.  The Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claims that the veteran had injuries 
in service which resulted in chronic disabilities or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing headaches and skin complaints, 
symptoms, or findings for approximately 25 years between the 
period of active duty and the medical reports dated in 2002 
and 2004 is itself evidence which tends to show that 
headaches and a skin disability did not have their onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The only evidence in support of the veteran's claims consists 
of his own lay statements alleging that his headaches and 
skin disability are due to his time in service.  The Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the veteran's 
lay statements in the present case are outweighed by the 
negative post-service treatment records (indicating that his 
disabilities began many years after service) and the negative 
VA medical opinions cited above.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his headaches or skin rashes.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

Although the veteran has established that he currently 
suffers from headaches and a skin disability, the evidence of 
record does not support a finding that these conditions are 
the result of his time in service.  The veteran's claims fail 
due to lack of continued symptomatology and lack of medical 
nexus statements connecting his current disabilities to 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in January 2004, March 2006 
and December 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claims at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.  
Despite this change in the regulation, the December 2006 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

Notice letters dated in March 2006 and December 2006 informed 
the veteran of how VA determines the appropriate disability 
ratings or effective dates to be assigned when claims are 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded VA medical examinations in April 
2004 and April 2008 to obtain opinions as to whether his 
headaches and skin disability could be directly attributed to 
service.  Further examination or opinion is not needed on the 
claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER


Entitlement to service connection for headaches is denied.

Entitlement to service connection for a skin disability, to 
include as due to Agent Orange exposure, is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


